Title: To George Washington from William Heath, 5 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands May 5th 1782
                        
                        The last evening a Sergeant arrived here with twenty two Recruits for the Rhode Island regiment which by his
                            orders he is directed to join, by a route therein pointed out as far as Peeks Kill, where he is directed to report to the
                            commanding Officer, from whom he, the Sergeant, is to receive further orders, for which he applies—I do not know your
                            Excellencys intention, whether the Recruits are to continue their march to Philadelphia, are to halt here, or proceed to
                            any other place, therefore request your directions by the return of the Messenger—as few of these Recruits have had the
                            Small Pox—I have the honor to be with the greatest respect, Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                    